Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on October 20, 2021.
Claims 1-17 are pending in the instant application.

Response to Arguments
Applicant's remarks filed 10/20/2021, pages 8, regarding the objection to the Abstract have been fully considered and are persuasive. The objection is withdrawn.

Applicant's remarks filed 10/20/2021, pages 8-11, regarding the rejection of claim 1, and similarly claims 9 & 17, under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant asserts that Kondo does not teach the limitation of, “determining whether or not to perform filtering on a boundary of a current block.”
The Examiner respectfully disagrees because the combination of Lee and Kendo teach or suggest all of the limitations of claims 1 & 9. In regards to the limitation of, “determining whether or not to perform filtering on a boundary of a current block,” the Examiner relies upon Lee to disclose of performing filtering on a boundary of a current block as discussed in the first paragraphs of Pgs. 8 & 10, reciting of performing deblocking filtering, and filtering upon the number of pixels to be used based on size of adjacent blocks. However, Lee does not disclose determining whether or not to perform filtering, and thus relies upon Kendo to teach this known feature and incorporate it into Lee. In Paragraph [0096], Kendo explains the use of a filter block flag, for a decoder to determine whether or not to perform filter processing, with flag value with 1 applies filtering and 0 does not perform filtering. Furthermore, Paragraphs [0189]-[0192] also discusses determining the value of the boundary control flag in the control information that determines whether or not to apply certain adaptive filters at the boundary. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to integrate the filter processing control techniques to the boundary filtering processes in Kendo as above, to control filter processing in an effort to suppress deterioration of the effects of filter processing due to local control of filter processing when encoding or when decoding as Kendo explains in Paragraph [0014]-[0025]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional control information and flags for a decoder to determine if a filter shall be applied in the process of decoding of video blocks as in the improvement discussed in Kendo in the method of Lee. As in Kendo, it is within the capabilities of one of ordinary skill in the art to incorporate filtering control information and flags to Lee’s boundary filtering processes with the predicted result of determining whether or not filtering a particular block is needed as in Lee so excellent image and video quality can be realized. Lastly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, it is noted that the features upon which applicant relies (i.e., “the target of such selective filtering is the slice boundary, not the block boundary”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the combination of Lee and Kendo teach or suggest the claim limitations of claims 1 & 9.

Applicant’s arguments 10/20/2021, page 11 with respect to the rejection of claims 2-8 & 10-16 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Lee and Kendo disclose independent claims 1 & 9 as outlined below. Thus, claims 2-8 & 10-16 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 & 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2018-0032775 A) (hereinafter Lee) in view of Kendo (US 2018/0146215 A1) (hereinafter Kendo).

Regarding claim 1, Lee discloses a method of decoding an image, the method comprising: 
determining a filtering strength on the boundary of the current block [Pg. 10, first paragraph, Information determining whether to apply weak filter or strong filter on boundary], and a number of samples used in filtering [Pg. 8 first paragraph, Deblocking filtering determining number of pixels to be used for filtering based on size of adjacent blocks]; and 
performing filtering on the boundary of the current block on the basis of the filtering strength and the number of samples used in filtering [Pg. 10, first paragraph and Pg. 8 first paragraph, Performing deblocking filtering, and filtering upon the number of pixels to be used based on size of adjacent blocks],
wherein the number of samples used in filtering is determined on the basis of at least one of a size of the current block and a size of neighboring block adjacent to the boundary of the current block [Pg. 8, first & second paragraphs, Performing deblocking filtering, wherein the deblocking is performed accordingly with the sizes of the adjacent blocks, wherein more pixels can be filtered of P if Q is larger].
However, Lee does not explicitly disclose determining whether or not to perform filtering on a boundary of a current block.
Kendo teaches of determining whether or not to perform filtering on a boundary of a current block [Paragraph [0096], Fig. 4, block information generating unit 133 sets filter block flag 155 which controls whether or not to perform filter processing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to integrate the filter processing control techniques in Kendo as above, to control filter processing in an effort to suppress deterioration of the effects of filter processing due to local control of filter processing when encoding or when decoding (Kendo, Paragraph [0014]-[0025]).

Regarding claim 2, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the number of samples used in filtering is determined on the basis of at least one of a width of the current block and a width of the neighboring block when the boundary of the current block is a vertical boundary [Pg. 8, first & second paragraphs, Fig. 10, Performing deblocking filtering, wherein the deblocking is performed accordingly with the sizes (including width) of the adjacent blocks (current and neighboring), wherein more pixels can be filtered of P if Q is larger, and using horizontal filtering for vertical boundaries].

Regarding claim 3, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the number of samples used in filtering is determined on the basis of at least one of a height of the current block and a height of the neighboring block when the boundary of the current block is a horizontal boundary [Pg. 8, first & second paragraphs, Fig. 14, Performing deblocking filtering, wherein the deblocking is performed accordingly with the sizes (including height) of the adjacent blocks (current and neighboring), wherein more pixels can be filtered of P if Q is larger, and using vertical filtering for horizontal boundaries].

Regarding claim 4, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, wherein the number of samples used in filtering is determined by comparing at least one of the size of the current block and the size of the neighboring block with a predefined value [Pg. 17, fourth thru sixth paragraphs, Fig. 8, In-loop filtering including deblocking filter, is performed when vertical block boundary, as height, is more than an arbitrary size, as predefined value].

Regarding claim 5, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kendo teaches wherein the determining of whether or not to perform filtering is performed by whether or not the boundary of the current block matches with at least one of a picture boundary, a slice boundary, and a brick boundary [Paragraph [0163]-[0166], Determining unit 142 determining whether or not to use the next slice for filter processing near the boundary].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to integrate the filter processing control techniques in Kendo as above, to control filter processing in an effort to suppress deterioration of the effects of filter processing due to local control of filter processing when encoding or when decoding (Kendo, Paragraph [0014]-[0025]).

Regarding claim 6, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the filtering strength is determined on the basis of a prediction mode of the neighboring block and a prediction mode of the current block [Pg. 18, first thru third paragraphs, Boundary strength (BS) is determined whether at least one block is encoded in intra prediction mode, or both blocks are coded in inter prediction mode].

Regarding claim 8, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the number of samples used in filtering is independently determined according to a luma component and a chroma component of the current block [Pg. 6, second paragraph, DCT-based 8-tap interpolation filter having different filter coefficients can be used to generate pixel information of integer pixels or less in ¼ pixel unit. In color difference signal, 4-tap interpolation filter of the DCT based differentiates filter factors/coefficients to produce pixel information less than integer pel of 1/8 pixel].

Regarding claims 9-14 & 16, claims (9-14 & 16) are drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claims (1-6 & 8) treated in the above rejection. Therefore, method claims (9-14 & 16) correspond to method claims (1-6 & 8) and are rejected for the same reasons of obviousness as used above.
Furthermore, Lee discloses of an encoding method [Pg. 7, sixth paragraph, Entropy encoding performing entropy method]. 

Regarding claim 17, non-transitory computer-readable storage medium claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Lee discloses a non-transitory computer readable storage medium, wherein the storage medium stores image data used for an image decoding method, wherein the image data includes information on whether or not to perform filtering, and in the image decoding method, the information on whether or not to perform filtering is used for determining whether or not to perform filtering on a boundary of a current block as in the method of claim 1 [Pg.10 fourth paragraph, picture stored in memory 245, as non-transitory computer-readable storage medium for decoding and reconstruction].

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2018-0032775 A) (hereinafter Lee) and Kendo (US 2018/0146215 A1) (hereinafter Kendo) in view of Marzuki et al., “Modified Deblocking Filtering Process for Intra Block Copy (IBC),” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, Sapporo, Document JCTVC-R0118, 30 June - 9 July 2014, 5 pages (hereinafter Marzuki).

Regarding claim 7, Lee and Kendo disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Lee and Kendo do not explicitly disclose the particulars of claim 7.
Marzuki teaches wherein the filtering strength is determined as a weak filtering strength when the prediction mode of the neighboring block and the prediction mode of the current block are different from each other [Section 2, Table 1, Proposed deblocking filter for intra copy, Fig. 2 When one block is encoded with IBC and the other one is Inter-coded block, as different modes, boundary strength filtering is 1, as weak filtering]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to incorporate and be combined with the deblocking filter determination process by considering different prediction mode cases and considering other conditions for boundary strengths of 1 in Marzuki as above, to consider Intra Block copy blocks for visual quality improvement and coding gain (Marzuki, Abstract).

Regarding claim 15, claim 15 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 7 treated in the above rejection. Therefore, method claim 15 correspond to method claim 7 and is rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487